DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on July 8, 2021 and January 20, 2022 have been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 16/807,643 (U.S. Patent # 11,019,671 B2)(hereinafter refer as Shih et al. of ‘671 B2).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application Shih et al. of ‘671 B2.
Claim 1 of the Instant Application
Claim 1 of Shih et al. of ‘671 B2
Limitation 1: a receiver; a processor coupled to the receiver; and a memory coupled to the processor, 
Limitation 1: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 
Limitation 2: wherein the memory stores at least one computer-executable program that, when executed by the processor, causes the processor to: 
Limitation 2: at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: 
Limitation 3: control the receiver to receive a Radio Resource Control (RRC) connection reconfiguration message from a master node when a Signaling Radio Bearer 3 (SRB3) connection with a secondary node has not been established, the RRC connection reconfiguration message comprising Secondary Cell Group (SCG) information; and 
Limitation 3: receive, from a master node, a Radio Resource Control (RRC) connection reconfiguration message comprising Secondary Cell Group (SCG) information provided by a secondary node before establishing a Signaling Radio Bearer 3 (SRB3) connection with the secondary node, the SCG information including at least one configuration for an SCG; 
Limitation 4: establish the SRB3 connection with the secondary node according to the RRC connection reconfiguration message.
Limitation 4: establish the SRB3 connection with the secondary node based on the at least one configuration for the SCG; and
Limitation 5: N/A

Limitation 5: add the SCG in response to the RRC connection reconfiguration message.


Regarding claims 2 and 4-8, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 2 and 4-8 of the instant application from the scope of the claims 2-7 of Shih et al. of ‘671 B2.
Regarding claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of copending application Shih et al. of ‘671 B2.
Claim 9 of the Instant Application
Claim 8 of Shih et al. of ‘671 B2
Limitation 1: receiving, from a master node, a Radio Resource Control (RRC) connection reconfiguration message when a Signaling Radio Bearer 3 (SRB3) connection with a secondary node has not been established, the RRC connection reconfiguration message comprising Secondary Cell Group (SCG) information; and 


Limitation 1: receiving, from a master node, a Radio Resource Control (RRC) connection reconfiguration message comprising Secondary Cell Group (SCG) information provided by a secondary node before establishing a Signaling Radio Bearer 3 (SRB3) connection with the secondary node, the SCG information including at least one configuration for an SCG; 
Limitation 2: establishing the SRB3 connection with the secondary node according to the RRC connection reconfiguration message.
Limitation 2: establishing the SRB3 connection with the secondary node based on the at least one configuration for the SCG; and
Limitation 3: N/A


Limitation 3: adding the SCG in response to the RRC connection reconfiguration message.


Regarding claim 10 and 12-16, and as applied to claim 9 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 10 and 12-16 of the instant application from the scope of the claims 9-14 of Shih et al. of ‘671 B2.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
HE et al. (U.S. Patent Application Publication # 2019/0182883 A1) teach “an RRC message can be generated by either an MCG or an SCG and when the RC message is generated by the MCG the RRC message is transmitted to a user equipment on a primary Signaling Radio Bearer (SRB), e.g., an SRB1; and when the RRC message is generated by the SCG the RRC message is transmitted to the user equipment on a secondary SRB, e.g., an SRB3.”(Paragraph [0014])
Hapsari et al. (U.S. Patent Application Publication # 2019/0124716 A1) teach “when the eNB 100 is the SeNB, SCG-LTE-Config IE may be transmitted in RRC Connection Reconfiguration conforming to LTE-RRC using the SRB established by the eNB 100, and MCG-Config IE may be transmitted using the SRB established by the 5G-BS 200.”(Paragraph [0090])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 21, 2022